Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michelle Hardin Massey appeals the district court’s order denying her motion for reduction of sentence, 18 U.S.C. § 3582(c)(2) (2006)0001. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Massey, No. 3:00-cr-00210-GCM-CH-3 (W.D.N.C. Mar. 12, 2009)USCA. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.